DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/21/2022 regarding the patentability of the present claims have been fully considered.
With respect to Claims 1-16, 19-21 and 28-33, Applicant’s arguments are moot in view of the new grounds of rejection based upon the Oh reference (previously-cited with respect to Claim 27, but newly relied-upon to reject Claims 1-16, 19-21 and 28-32) and the Habib reference (newly-cited to reject Claim 33).
With respect to Claim 27, Applicant’s arguments are not persuasive.
Applicant argues that cited reference Oh fails to disclose or suggest all of the claim elements of Claim 27 (Remarks of 3/21/2022, pages 9-11).  Specifically, Applicant argues that Oh fails to disclose “partially or completely filling empty spaces in the substrate by the nanoparticles” because the second nanoislands 1010 (see FIG. 12 of Oh) are not “conformal” but rather are spaced apart from each other (Ibid).  To support this assertion, Applicant compares Oh’s FIG. 12 to the present application’s FIG. 6 and paragraph [0072] of the originally-filed specification (Ibid).
Applicant appears to argue that Oh does not disclose nanoparticles “partially” filling spaces in the substrate (i.e., spaces between individual first nanocolumns 122 of transparent window 1000 of Oh) because Oh’s second nanoislands 1010 are not at least conformal to a surface of Oh’s substrate 1000, which is in contrast to what is shown on the left-side of Applicant’s FIG. 6 (Remarks of 3/21/2022, pages 9-11).
However, it has been held that the words of a claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP §§ 2111 and 2111.01, citing In re Zletz, 893 F.2d 319, 321; 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are:  (1) when the applicant acts as their own lexicographer, or (2) when the applicant disavows or disclaims the full scope of a claim term in the specification.  To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  The specification may also include an intentional disclaimer, or disavowal, of claim scope.  In both of these cases, the inventor’s intention, as expressed in the specification, is regarded as dispositive.  MPEP § 2111.01, Section IV, citing Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).
In the present case, the plain meaning of the words “partially … filling empty spaces” means that at least one nanoparticle must be present in the empty spaces.  Oh satisfies this requirement because at least one second nanoisland 1010 is present in each of the empty spaces between nanocolumns 122 of transparent window 1000 (see FIG. 12 of Oh).  Therefore, simply based on the principle of plain meaning, Oh meets the requirements of Claim 27.
Thus, the issue becomes whether Applicant has acted as their own lexicographer and/or disavowed claim scope in way which would negate the plain meaning of “partially … filling”.
It has been held that, in order to rebut a presumption of ordinary and customary meaning for a claim term, an applicant must clearly set forth a definition of the term that is different from its ordinary and customary meaning in the specification at the time of filing.  MPEP § 2111.01, Section IV, Subsection A, citing In re Paulsen, 30 F.3d 1475, 1480; 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).  Alternatively, an applicant can rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification, if such disavowal or disclaimer of claim scope is clear and unmistakable.  MPEP § 2111.01, Section IV, Subsection B, citing SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341; 58 USPQ2d 1059, 1063 (Fed. Cir. 2001).
In the present case, there is no clear and unmistakable disavowal of claim scope, nor is there a special definition of “partially … filling” clearly set forth in the specification.  Applicant points to paragraph [0072] of the specification to assert that “partial” means “something more than a single perfect monolayer (conformal)” (Remarks of 3/21/2022, pages 9-11).
However, paragraph [0072] only defines the terms “conformal” and “planar”, as evidenced by the following passages from paragraph [0072] (emphasis added by Examiner):

“A limiting case can be defined as conformal, comprising only a single perfect monolayer of nanoparticles”

“Another limiting case can be defined as planar, comprising one or more layers of nanoparticles which completely fill the gaps between three-dimensional features”

Compare these passages with the last sentence of paragraph [0072], which states:

“A structure can be fabricated for partial filling of the gaps, falling between the two limiting cases above”

The word “defined” does not appear in the above sentence.  Note that the above sentence does not recite:  “Another limiting case can be defined as partial filling, comprising an arrangement of nanoparticles falling between the two limiting cases above”.  The last sentence of paragraph [0072] was not written in the same manner as the sentences defining the terms “conformal” and “planar” (it does not used the term “defined”), and thus it appears that no special definition of the term “partial filling” was intended.  The last sentence of paragraph [0072] also fails to present any clear and unmistakable disavowal of claim scope with respect to the term “partial filling”.
The Examiner recognizes Applicant’s disclosure of a possible arrangement of nanoparticles which is “something more than a single perfect monolayer” (conformal), but less than “completely fill[ed] gaps” (planar) (see paragraphs [0072], [0073] and FIG. 6 of the present disclosure).  However, such an arrangement of nanoparticles is not required based on the claim language “partial filling”, because the term “partial filing” was not assigned a special definition in the specification.
Therefore, Applicant’s arguments are not persuasive, and Claim 27 remains rejected based upon the previously-cited Oh reference.

Claim Objections
Claim 3 is objected to because of informalities.
Claim 3 recites:  “the plurality of nanoparticles in configured”.  It is believed that this phrase was intended to recite:  “the plurality of nanoparticles is configured”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-21, 27, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 33 recite the phrase:  “the gaps”.  However, this term lacks antecedent basis because there are no earlier-recited gaps in the claim language.  Therefore, it is unclear whether the recited gaps are intended to refer to an earlier-recited claim element or are intended to be unrelated to a earlier-recited claim element.  For examination, “the gaps” will be understood as corresponding to the claimed “empty spaces”.
Claims 2-16, 19-21 and 32 inherit the deficiencies of Claim 1.
Claim 27 recites the phrase:  “partially or completely filling empty spaces in the substrate by the nanoparticles”.  However, Claim 27 recites “first nanoparticles” and “second nanoparticles”.  Thus, it is unclear which nanoparticles are being referred to with respect to “the nanoparticles”.  For examination, the above phrase will be treated as:  “partially or completely filling empty spaces in the substrate by the second nanoparticles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13, 14, 16, 19, 21, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al., US 2020/0116898.
Regarding Claim 1, as best understood, Oh discloses:  A structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate transparent to electromagnetic radiation within a wavelength range (transparent window 900; FIGS. 10-12 of Oh);
the substrate comprising a plurality of three dimensional structures and having a first refractive index (transparent window 900 is converted to transparent window 1000 having first nanocolumns 122 via etching using a plurality of first nanoislands 910 as a mask, wherein possible materials of the transparent window 900/1000 include glass, acrylic, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polymethylmethacrylate (PMMA), colorless polyimide (CPI), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, or silk; paragraphs [0055], [0132]-[0134] and FIGS. 10-12 of Oh); and
a plurality of nanoparticles on the substrate (second nanoislands 1010 are deposited on transparent window 1000; FIG. 12 of Oh);
the plurality of nanoparticles having a second refractive index (second nanoislands 1010 may be polystyrene, glass, or the like; paragraphs [0135] and FIGS. 10-12 of Oh) and partially or completely filling empty spaces between the plurality of three dimensional structures (second nanoislands 1010 are deposited within empty spaces in transparent window 1000, e.g., between individual first nanocolumns 122; paragraph [0135] and FIG. 12 of Oh);
wherein the plurality of nanoparticles is configured by filling the gaps and based on the second refractive index to reduce scattering of light transmitted through or from the substrate (second nanoislands 1010 may be polystyrene, wherein the refractive index of polystyrene particles is approximately 1.6, which is very close to the refractive index of polymethylmethacrylate [PMMA], which is a possible material of the transparent window 900/1000 and has a refractive index of approximately 1.5, or both materials may be glass, thereby having the same refractive index, and wherein the second nanoislands 1010 decrease the sharpness of the boundary of the surface of transparent window 1000, i.e., provide a further moth-eye structure within the moth-eye structure of the first nanocolumns 122, and thus provide a further anti-reflective effect; paragraphs [0055], [0057], [0135]-[0138] and FIGS. 10-13 of Oh).

Regarding Claim 2, Oh discloses:  wherein the plurality of nanoparticles is configured to block infrared radiation (second nanoislands 1010 may be polystyrene, glass, or the like; paragraphs [0135]-[0138] and FIGS. 10-12 of Oh).

Regarding Claim 3, as best understood, Oh discloses:  wherein the plurality of nanoparticles in configured to absorb infrared radiation (second nanoislands 1010 may be polystyrene, glass, or the like; paragraphs [0135]-[0138] and FIGS. 10-12 of Oh).

Regarding Claim 4, Oh discloses:  wherein the plurality of nanoparticles is configured to emit infrared radiation (second nanoislands 1010 may be polystyrene, glass, or the like, and such materials necessarily emit infrared radiation because their molecular bonds are moving/vibrating/oscillating when they are at a temperature higher than absolute zero; paragraphs [0135]-[0138] and FIGS. 10-12 of Oh).

Regarding Claim 5, Oh discloses:  wherein the second refractive index is equal to the first refractive index (second nanoislands 1010 and transparent window 900/1000 may both be made of glass; paragraphs [0055], [0057], [0135]-[0138] and FIGS. 10-12 of Oh).

Regarding Claim 6, Oh discloses:  wherein the plurality of three dimensional structures comprises an array of pillars (first nanocolumns 122; FIGS. 10-12 of Oh).

Regarding Claim 7, Oh discloses:  wherein the plurality of three dimensional structures comprises an array of pits or recesses (first nanocolumns 122 define an array of pits or recesses; FIGS. 10-12 of Oh).

Regarding Claim 8, Oh discloses:  wherein the array of pillars has a periodic spacing between pillars (first nanocolumns 122 have a periodic spacing; FIGS. 10-12 of Oh).

Regarding Claim 9, Oh discloses:  wherein the pillars in the array of pillars have a shape selected from the group consisting of:  cylindrical, truncated cone, parallelepipedal, ellipsoidal, and jagged (the array of pillars of first nanocolumns 122 may have a cylindrical shape; FIGS. 10-12 of Oh).

Regarding Claim 10, Oh discloses:  wherein the plurality of three dimensional structures comprises an array of empty scatterers (first nanocolumns 122 define an array of empty spaces therebetween; FIGS. 10-12 of Oh).

Regarding Claim 13, Oh discloses:  further comprising a hydrophobic polymer coating the plurality of nanoparticles (the reflectionless window 120 including the microstructure and the plurality of nanocolumns may be coated with a biodegradable polymer such as polylactive-co-glycolide (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), poly L-lactic acid (PLLA), polycapproltone (PCL), or the like, wherein at least polylactic acid is hydrophobic; paragraph [0058] and FIGS. 10-12 of Oh; see, e.g., column 47, line 57 – column 48, line 5 and Claim 2 of U.S. Pat. No. 10,363,541 to Bourke, Jr. et al.).

Regarding Claim 14, Oh discloses:  wherein the plurality of nanoparticles is made of or coated with a hydrophobic material (the reflectionless window 120 including the microstructure and the plurality of nanocolumns may be coated with a biodegradable polymer such as polylactive-co-glycolide (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), poly L-lactic acid (PLLA), polycapproltone (PCL), or the like, wherein at least polylactic acid is hydrophobic; paragraph [0058] and FIGS. 10-12 of Oh; see, e.g., column 47, line 57 – column 48, line 5 and Claim 2 of U.S. Pat. No. 10,363,541 to Bourke, Jr. et al.).

Regarding Claim 16, Oh discloses:  wherein the plurality of three dimensional structures comprise an array of empty scatterers, wherein the empty scatterers in the array of empty scatterers have a shape selected from the group consisting of:  cylindrical, truncated cone, parallelepipedal, ellipsoidal, jagged, and their inverses (first nanocolumns 122 define an array of empty spaces therebetween which are the inverses of the cylindrical columns; FIGS. 10-12 of Oh).

Regarding Claim 19, Oh discloses:  wherein the plurality of nanoparticles has an average diameter between 20 and 400 nm (the diameter of the second nanoislands may be 35 nm or less; paragraph [0021] and FIGS. 10-12 of Oh).

Regarding Claim 21, Oh discloses:  wherein the wavelength range is within 400 nm to 700 nm (the transparent window 900/1000 may be used in display device [visible wavelengths]; paragraphs [0002], [0153] and FIGS. 10-12 of Oh).

Regarding Claim 27, as best understood, Oh discloses:  A method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate transparent to electromagnetic radiation within a wavelength range (transparent window 900; FIGS. 10-12 of Oh);
the substrate having a first refractive index (possible materials of the transparent window include glass, acrylic, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polymethylmethacrylate (PMMA), colorless polyimide (CPI), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, or silk; paragraph [0055] and FIGS. 10-12 of Oh);
depositing a first plurality of nanoparticles on the substrate in a pattern (plurality of first nanoislands 910 are deposited in a pattern on transparent window 900; paragraph [0133] and FIGS. 10-12 of Oh); and
etching a plurality of three dimensional scatterers on the substrate using the first plurality of nanoparticles as a mask (transparent window 900 is converted to transparent window 1000 having first nanocolumns 122 via etching using the plurality of first nanoislands 910 as a mask; paragraphs [0132]-[0134] and FIGS. 10-12 of Oh);
selecting a material for a second plurality of nanoparticles having a second refractive index (second nanoislands 1010 may be polystyrene, glass, or the like; paragraphs [0135] and FIGS. 10-12 of Oh);
the second refractive index being equal to or higher than the first refractive index (second nanoislands 1010 may be polystyrene, wherein the refractive index of polystyrene particles is approximately 1.6, which is higher than the refractive index of polymethylmethacrylate [PMMA], which is a possible material of the transparent window 900/1000 and has a refractive index of approximately 1.5; paragraphs [0055], [0135] and FIGS. 10-12 of Oh); and
depositing at least one layer of the second plurality of nanoparticles on the substrate (second nanoislands 1010 are deposited on transparent window 1000; FIG. 12 of Oh);
the depositing comprising partially or completely filling empty spaces in the substrate by the [second] nanoparticles (second nanoislands 1010 are deposited within empty spaces in transparent window 1000, e.g., between individual first nanocolumns 122; paragraph [0135] and FIG. 12 of Oh);
thereby reducing scattering of the electromagnetic radiation (second nanoislands 1010 decrease the sharpness of the boundary of the surface of transparent window 1000, i.e., provide a further moth-eye structure within the moth-eye structure of the first nanocolumns 122, and thus provide a further anti-reflective effect; paragraphs [0057], [0137], [0138] and FIGS. 10-13 of Oh).

Regarding Claim 28, Oh discloses:  A method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a substrate transparent to electromagnetic radiation within a wavelength range (transparent window 900; FIGS. 10-12 of Oh);
the substrate comprising a plurality of three dimensional scatterers and having a first refractive index (transparent window 900 is converted to transparent window 1000 having first nanocolumns 122 via etching using a plurality of first nanoislands 910 as a mask, wherein possible materials of the transparent window 900/1000 include glass, acrylic, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polymethylmethacrylate (PMMA), colorless polyimide (CPI), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, or silk; paragraphs [0055], [0132]-[0134] and FIGS. 10-12 of Oh);
selecting a material for a first plurality of nanoparticles having a second refractive index (second nanoislands 1010 may be polystyrene, glass, or the like; paragraphs [0135] and FIGS. 10-12 of Oh);
the second refractive index being equal to or higher than the first refractive index (second nanoislands 1010 may be polystyrene, wherein the refractive index of polystyrene particles is approximately 1.6, which is higher than the refractive index of polymethylmethacrylate [PMMA], which is a possible material of the transparent window 900/1000 and has a refractive index of approximately 1.5; paragraphs [0055], [0135] and FIGS. 10-12 of Oh); and
depositing at least one layer of the first plurality of nanoparticles on the substrate (second nanoislands 1010 are deposited on transparent window 1000; FIG. 12 of Oh);
the depositing comprising partial or complete filling of empty spaces in the substrate (second nanoislands 1010 are deposited within empty spaces in transparent window 1000, e.g., between individual first nanocolumns 122; paragraph [0135] and FIG. 12 of Oh);
thereby reducing scattering of the electromagnetic radiation (second nanoislands 1010 decrease the sharpness of the boundary of the surface of transparent window 1000, i.e., provide a further moth-eye structure within the moth-eye structure of the first nanocolumns 122, and thus provide a further anti-reflective effect; paragraphs [0057], [0137], [0138] and FIGS. 10-13 of Oh).

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib, US 2018/0135850.
Regarding Claim 33, as best understood, Habib discloses:  A structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate transparent to electromagnetic radiation within a wavelength range (substrate 30, 210 may be glass; paragraphs [0038], [0046] and FIG. 1 of Habib);
the substrate comprising a plurality of three dimensional structures and having a first refractive index (substrate 30 has nanoporous anodic aluminum oxide [AAO] layer 12 thereon having a plurality of circular regions which surround cylinder-shaped openings, wherein both the substrate and the AAO layer have a refractive index; paragraphs [0046]-[0048] and FIG. 1 of Habib); and
a plurality of nanoparticles on the substrate (plasmonic rods 40 on substrate 30, 210; paragraphs [0036], [0048] and FIG. 1 of Habib);
the plurality of nanoparticles having a second refractive index (plasmonic nanorods 40 may be metal or metal oxide; paragraph [0048] and FIG. 1 of Habib) and completely filling empty spaces between the plurality of three dimensional structures (the plurality of pores in the nanoporous AAO layer 12 may be fully or partially filled with plasmonic nanorods 40; paragraphs [0040], [0048] and FIG. 1 of Habib);
wherein the plurality of nanoparticles is configured by filling the gaps and based on the second refractive index to reduce scattering of light transmitted through or from the substrate (plasmonic nanorods 40 may comprise aluminum oxide which would provide a refractive index matching [or close to matching] with the material of anodic aluminum oxide [AAO] layer 12, thereby reducing scattering of light transmitted through or from the substrate 30, 210 which would otherwise be caused by a boundary between significantly differing refractive indices, such as if the plurality of pores of layer 12 were simply left open to air; paragraph [0048] and FIG. 1 of Habib).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pett et al., US 2013/0258483.
Regarding Claim 12, Oh does not appear to explicitly disclose:  wherein the plurality of nanoparticles is made of a material selected from the group consisting of:  SiO.sub.2, TiO.sub.2, ZrO.sub.2, Y.sub.2O.sub.3, AlN, and Ta.sub.2O.sub.5.
Pett is related to Oh with respect to anti-reflective articles.
Pett teaches:  wherein the plurality of nanoparticles is made of a material selected from the group consisting of:  SiO.sub.2, TiO.sub.2, ZrO.sub.2, Y.sub.2O.sub.3, AlN, and Ta.sub.2O.sub.5 (in an anti-reflective article having three-dimensional structures, a coating of nanoparticles on and between the three-dimensional structures is comprised of silica nanoparticles; Abstract and paragraph [0039] and FIGS. 1, 2 of Pett).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the silica nanoparticles of Pett for the nanoparticles of Oh because such type of nanoparticles increases the resistance to dirt and dust particle pick up, as taught in paragraph [0039] of Pett.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Keshavarz Akhlaghi et al., US 2020/0341174.
Regarding Claims 15 and 20, Oh does not appear to explicitly disclose:  wherein the plurality of nanoparticles comprise plasmonic nanoparticles that are made of a material selected from the group consisting of:  antimony tin oxide, indium tin oxide, aluminum zinc oxide, silver, gold, and aluminum.
Keshavarz Akhlaghi is related to Oh with respect to display device.
Keshavarz Akhlaghi teaches:  wherein the plurality of nanoparticles comprise plasmonic nanoparticles that are made of a material selected from the group consisting of:  antimony tin oxide, indium tin oxide, aluminum zinc oxide, silver, gold, and aluminum (a plasmonic surface may comprise a periodic or aperiodic arrangement of metallic nano-particles in a thin metallic film, wherein the metal may be aluminum, gold, silver, copper, chromium, nickel, or any metal or metal-alloy with good enough specifications for plasmonic applications; Abstract and paragraphs [0003], [0009], [0013], [0033]-[0036] and FIGS. 3b, 4-6, 7b, 8 of Keshavarz Akhlaghi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the plasmonic nanoparticles of Keshavarz Akhlaghi for the nanoparticles of Oh because such particles lead to a more diffuse type of reflection [less specular reflection, i.e., less glare], as taught in paragraph [0036] of Keshavarz Akhlaghi.

Claims 11, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Nand et al., US 2017/0010389.
Regarding Claim 11, Oh does not appear to explicitly disclose:  further comprising an adhesive polymer between the substrate and the plurality of nanoparticles, and/or between the three dimensional structures and the plurality of nanoparticles.
Nand is related to Oh with respect to multi-layered optical device utilizing nanoparticles.
Nand teaches:  further comprising an adhesive polymer between the substrate and the plurality of nanoparticles, and/or between the three dimensional structures and the plurality of nanoparticles (first coating composition including a polyionic binder, followed by excess non-absorbed material rinsed away with a deionized water spray, followed by second layer sprayed onto the surface of the first layer; Abstract and paragraphs [0019], [0023], [0030], [0038], [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of nanoparticle deposition using adhesive polymer of Nand for the device of Oh because the steps of such method may performed at ambient temperature and pressure [thus avoiding the complexities and costs of high temperature and/or high pressure and/or vacuum environments in processing], as taught in paragraphs [0006], [0039], [0043], [0050], [0052] of Nand.

Regarding Claim 29, Oh does not appear to disclose:  wherein depositing at least one layer of the first plurality of nanoparticles on the substrate further comprises:
a) contacting the substrate to a first solution comprising an adhesive polymer and a first solvent, thereby chemisorbing the adhesive polymer to the substrate; 
b) rinsing the substrate with a second solvent, thereby washing off loosely adhering adhesive polymer; 
c) contacting the substrate coated with the adhesive polymer with a second solution comprising nanoparticles and a third solvent; and 
d) rinsing the substrate coated with the adhesive polymer and nanoparticles with a fourth solvent, thereby washing off loosely adhering nanoparticles.
Nand is related to Oh with respect to multi-layered optical device utilizing nanoparticles.
Nand teaches:
a) contacting the substrate to a first solution comprising an adhesive polymer and a first solvent, thereby chemisorbing the adhesive polymer to the substrate (first coating composition including a polyionic binder; Abstract and paragraphs [0019], [0023], [0038] and FIGS. 1, 2 of Nand); 
b) rinsing the substrate with a second solvent, thereby washing off loosely adhering adhesive polymer (excess non-absorbed material was rinsed away with a deionized water spray; paragraphs [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand); 
c) contacting the substrate coated with the adhesive polymer with a second solution comprising nanoparticles and a third solvent (second layer sprayed onto the surface of the first layer, wherein the second coating composition includes at least one electromagnetic energy-absorbing insoluble particle; paragraphs [0030], [0038], [0043] and FIGS. 1, 2 of Nand); and 
d) rinsing the substrate coated with the adhesive polymer and nanoparticles with a fourth solvent, thereby washing off loosely adhering nanoparticles (second layer excess material again rinsed away in a similar fashion with the first layer; paragraphs [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the deposition method of Nand for the nanoparticles of Oh, because the steps of such method may performed at ambient temperature and pressure [thus avoiding the complexities and costs of high temperature and/or high pressure and/or vacuum environments in processing], as taught in paragraphs [0006], [0039], [0043], [0050], [0052] of Nand.

Regarding Claim 30, Oh-Nand discloses:  further comprising iterating steps a)-d) (repeating the above deposition process for each substrate 5 times; paragraphs [0045]-[0049] of Nand).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Nand and further in view of Steiner et al., US 2015/0140316.
Regarding Claim 31, Oh-Nand discloses:  wherein the first, second, third, and fourth solvents are selected from the group consisting of:  ethanol, water, methyl ethyl ketone, and mixtures thereof (excess first coating non-absorbed material was rinsed away with a deionized water spray, and second layer excess material again rinsed away in a similar fashion with the first layer; paragraphs [0043], [0045], [0050]-[0052] and FIGS. 1, 2 of Nand);
Oh-Nand does not appear to disclose:  wherein the adhesive polymer is polyvinyl pyrrolidone.
Steiner is related to Oh-Nand with respect to multi-layered optical device utilizing nanoparticles.
Steiner teaches:  wherein the adhesive polymer is polyvinyl pyrrolidone (in the formation of a metal oxide particles containing layer, a first coating solution may comprise one of several listed chemicals, including polyvinyl pyrrolidone, as a binder; paragraphs [0002]-[0005], [0034], [0058], [0094], [0098], [0112], [0115] of Steiner; the Examiner notes that Steiner’s list of suitable chemicals overlaps with Nand’s list of suitable chemicals for the binder, as seen by comparing paragraph [0034] of Steiner with paragraphs [0019]-[0021] of Nand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polyvinyl pyrrolidone of Steiner for the binder of Oh-Nand, because such material is one that improves the processing, coating quality, adhesion and durability of the final construction, as taught in paragraph [0034] of Steiner.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Way et al., US 2009/0149099.
Regarding Claim 32, Oh discloses:  wherein the plurality of nanoparticles is made of or coated with a material (the reflectionless window 120 including the microstructure and the plurality of nanocolumns may be coated with a biodegradable polymer such as polylactive-co-glycolide (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), poly L-lactic acid (PLLA), polycapproltone (PCL), or the like; paragraph [0058] and FIGS. 10-12 of Oh).
Oh does not appear to explicitly disclose:  the material is a hydrophilic material.
Way is related to Oh with respect to drug delivery for medical patients.
Way teaches:  the material is a hydrophilic material (polylactic acid may be made hydrophilic [or more hydrophilic] through treatment such as PEG conduction; paragraphs [0004]-[0006] of Way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrophilic polylactic acid of Way for the polylactic acid of Oh because higher hydrophilicity results in suitable use in drug delivery, including based on its faster decomposition rate, as taught in paragraphs [0004], [0005] of Way.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872